Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                                        DETAILED ACTION 
                                                 Notice of Pre-AIA  or At A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Al A.

1. 	Claims 1-5, 8-13, 16-19 are presented for the examination. Claims 6-7, 14-16 are canceled.  

                                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, 4, 10, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brebner (US 20200007615 Al) in view of Ahuja (US 20190327236 A1) and further in view of Spencer (US 20130019149 Al)  

As to claim 1, Brehner teaches receiving a request to perform a task from a device (
resource call from a first client application [device] instance to serve[task] other client application instances (or the first client application instance) when the same or similar resource call is received, para[0349], In 33-49/ In embodiments, the resources 210 (e.g., internal resources 216 and/or external resources 218) may be leveraged by a client application via a resource call, para[0356], in 47-50), the performance of the task at an electronic destination A resource call may refer to a mechanism by which a software component requests one or more assets from another component. Examples of resource calls may include API calls (e.g., RESTful API calls, SOAP API calls), HTTP requests, Socket requests, FTP requests, and the like. Typically, a resource provider defines one or more APIs that a client application can leverage one or more assets of the resource provider. Each resource provider may have different protocols that expose their respective resources 210. Traditionally, a client application instance issues an API call directly to a resource, which exposes both the resource provider and the client application (and by proxy the client device 214). The server kit 200, however, deploys one or more server instances 204 that marshal resource calls made by a client application instance. Marshalling may refer to the process by which one or more server instances 204 handle [performance] a resource call, para[0356], In 46-53); authenticating the device; should the device be authenticated(The client application instance may authenticate in any suitable manner, depending on the configuration of the client application. For example, the client application may be configured to prompt the user for a username and password or the client application may authenticate without a username and password but rather only information relating to the device (e.g., IP address, device identifier, and/or the like). In response to a request to authenticate the user and/or the client application instance, the server instance may perform a generating an Application Program Interface (API) command for performing the task of the request, and causing the device to perform the request to provide access to features of the electronic destination at the computer system, (the resource call module may generate a pass through resource call [Application Program Interface (API) command]. In embodiments, the resource call module 288 may generate the pass through resource call [Application Program Interface (API) command] based on the nested resource call provided by the application instance and a security mechanism (e.g., a token) issued to the server instance 204 (or server kit 200) by the resource 210 indicated in the resource call, para [3086], in 83-94), Resources 210 can include internal resources 216 and/or third party resources 218. Internal resources 216 may be resources that are proprietary and under control of the application provider to which the server kit 200 corresponds. Put another way, internal resources 216 may include the application provider's databases, files, and services (e.g., proprietary search services, video streaming, photo editing, and the like). The internal resources 216 may reside in the same cloud services system 142 as the server kit 200 and/or may be hosted on another cloud services system 142. Third party resources 218 may refer to assets (e.g., databases, services, files, and the like) that are controlled by an entity other than the provider of the client application. Put another way, third party resources can include services, databases, and files that are maintained and/or 
Brebner  does not teach receiving a request and a linked token issued to the device, the request to perform a task from a the device, the performance of the task at an electronic destination; authenticating the device; should the device be authenticated; the token providing the computer system access to the electronic destination. However, Ahuja teaches receiving a request and a linked token issued to the device, the request to perform a task from a the device, the performance of the task at an electronic destination; authenticating the device; should the device be authenticated; the token providing the computer system access to the electronic destination ( FIG. 1, authentication of the user is accomplished by a software module running on the workstation 10[device] sending authentication request 11 to authentication server 40 to ensure the user is a valid user in the datacenter, and has presented correct credentials to execute the selected operation, para[0020], ln 26-45/ The authentication server 40 validates the user's identity using multi-factor authentication procedures and returns a secure encrypted token linked token ]identifying the user. Several suitable multi-factor authentication procedures may be used. As such procedures are known to those skilled in the art, they will not be detailed here. The software module running on the workstation 10 then signs the request at 13 using the token 12, para[0021], ln 1-10/ The software module running on the workstation 10 then sends the signed request 14 to front-end server 20 that is accessible over the OCE's network, para[0022], ln 1-5/ Upon receipt of the signed request 14 via the RESTful interface, the front-end server 20 extracts the user ID and authentication token and authorizes the request at 15, e.g., the front-end server 20 uses role based access control to ensure that the user is authorized to perform the operation requested at the time. For example, the user ID may be compared to a list identifying who is authorized to access the request file/server and only authorizing the user if the user is so authorized. In this manner, every access request is authorized [authenticated] before access is granted and the command executed. Once authorization is successful, the front-end server 20 then forwards the authorized and signed request 16 to one or more back-end servers 30 for execution as a local (e.g., POWERSHELL.RTM.) command. The back-end server(s) 30 execute the operation by extracting parameters from the authorized and signed request 16 and executing the extracted parameters in the identified datacenter management command at 17 and returns the response 18 to the front-end server 20, which passes the response 19 along to the workstation 10 via the RESTful interface, para[0025]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching Brebner with Ahuja  to incorporate the feature of  receiving a request and a linked token issued to the device, the request to perform a task from a the device, the performance of the task at an electronic destination; authenticating the device; should the device be authenticated; the token providing the computer 
Brebner and Ahuja do not teach storing the request. However, Spencer teaches storing the request (As illustrated in FIG. 4 incoming requests are stored in an Incoming Request Queue 502).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching Brebner and Ahuja  with Spencer because this storing the request because this allows computing devices configured to access remote media over the computer network.
As to claim 2, Spence teaches the request is received via audio (para [0037J, In 1-15) for the same reason as to claim 1 above.
As to claim 4, Brebner teaches transmitting the API command to the device for execution by the device) para [0356], In 46-53).
As to claims 10, 11, 14, 16, 17, 19, they are rejected for the same reasons as to claims 1, 2, 4 above.

3. 	Claims 3, 5, 8, 9, 12, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brebner (US 20200007615 Al) in view of Ahuja (US 20190327236 A1) in view of Spencer (US 20130019149 Al) and further in view of Mohammad (US 20160378853 Al).

 	As to claim 3, Brebner, Ahuja and Spencer do not teach the request is received via at least one of text or menu selection. However, Mohammad teaches the request is received via at least one of text or menu selection (FIG. 1. The interface server 140 can host an interface (e.g., a 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching Brebner , Ahuja and Spencer with Mohammad because this provides the output text representing the problem statement and having a second level of search-ability lower than the first level of search-ability.
As to claim 5, Brebner teaches the device includes at least one of: a smartphone, a computer, a desktop computer, a tablet computer, and a laptop computer (para [0648], In 20-30)
As to claim 8, Brebner teaches the electronic destination includes at least one of a web page, a server, and a computer (para [0016], In 1-20) for the same reason as to claim 3 above.
As to claim 9, Brebner teaches the at least one of the web page, server or computer are associated with social medial para [0066], In 1-20) for the same reason as to claim 3 above.
As to claims 12, 13, 18, they are rejected for the same reasons as to claims 3, 4 above.
Response to the argument: 

A.	Applicant amendment filed on 03/27/20121 has been considered but they are not persuasive: 


Applicant argued in substance that: 
 (1) “ This reference is completely silent as to token being used to provide a computer system with access to the electronic destination, such that the computer system can perform the task at the electronic destination, as recited in claim 1.  ”
 

   As to the point (1),  Ahuja teaches   FIG. 1, authentication of the user is accomplished by a software module running on the workstation 10[device] sending authentication request 11 to authentication server 40 to ensure the user is a valid user in the datacenter, and has presented correct credentials to execute the selected operation, para[0020], ln 26-45/ The authentication server 40 validates the user's identity using multi-factor authentication procedures and returns a secure encrypted token 12[linked token ]identifying the user. Several suitable multi-factor authentication procedures may be used. As such procedures are known to those skilled in the art, they will not be detailed here. The software module running on the workstation 10 then signs the request at 13 using the token 12, para[0021], ln 1-10/ The software module running on the workstation 10 then sends the signed request 14 to front-end server 20 that is accessible over the OCE's network, para[0022], ln 1-5/ Upon receipt of the signed request 14 via the RESTful interface, the front-end server 20 extracts the user ID and authentication token and authorizes the request at 15, e.g., the front-end server 20 uses role based access control to ensure that the user is authorized to perform the operation requested at the time. For example, the user ID may be compared to a list identifying who is authorized to access the request file/server and only authorizing the user if the user is so authorized. In this manner, every access request is authorized [authenticated] before access is granted and the command executed. Once authorization is successful, the front-end server 20 then forwards the authorized and signed request 16 to one or more back-end servers 30 for execution as a local (e.g., POWERSHELL.RTM.) command. The back-end server(s) 30 execute the operation by extracting parameters from the authorized and signed request 16 and executing the extracted parameters in the identified datacenter management command at 17 and returns the response 18 . 

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                            Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767    . The faxphone number for the
organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/LECHI TRUONG/
Primary Examiner, Art Unit 2194